Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The IDSes, filed 4/17/20 and 4/26/20, have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Solid State Drive Data Security.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "abnormal" in claim 3 and 13 is a relative term which renders the claim indefinite.  The term "abnormal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim and specification do not define what this term represents.  One of ordinary skills cannot make/use the invention without an understanding of what abnormal encompasses.  Applicant should clarify and define this terminology.  For examination purposes, the examiner interprets abnormal operation as an operation that results in an error/fault.
Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5 and 15, it is unclear what “processing data delected” represents.  The term “processing” is ambiguously vague and it is unclear what “delected” means.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzhou (CN105893178, Machine Translation), in view of Lenovo (CN103942126, Machine Translation).
As to claim 1,11:
Suzhou teaches a method, solid state drive, for data processing in a solid-state drive (mobile hard disk SSD; lines 5, 22-31, 35), comprising: 
detecting a user operation (user directed data processing to storage; lines 22-28, 45-50) on a first storage area in the solid-state drive, wherein the first storage area is visible to an operating system (disk storage divided into visible main area and hidden backup area; lines 40-41), and keeping data of the first storage area and data of a mirrored data storage area of a second storage area in the solid-state drive synchronized (synchronize to ensure consistent data; lines 107-109). 
Suzhou does not teach in response to the user operation being a deleting operation or a TRIM operation and backing up data deleted from the first storage area to a deleted data storage area of the second storage area.  Suzhou does teach providing for data security (lines 29-30, 69-70).
It is well-known in the art to prevent mistaken deletion by backing up data being deleted into another storage area, where it could be selectively restored.  One such prior art is Lenovo, who teaches, in a deletion operation, storing the deleted data in a nonvolatile memory and deleting the data from the first memory (lines 42-56, 96-104), allowing the deleted data to be recoverable (lines 160-162, 200-201).  Suzhou and Lenovo are both analogous arts in the field of data backup. 
It would have been obvious to one of ordinary skills in the art, at the time of the invention, to use Lenovo’s teaching, in a deleting operation, backing up data deleted from a first storage area to another area that is invisible to the operation system, in the invention of Suzhou, to allow for data recovery in case of mistaken/unintended deletion.
As to claim 2,12:
Suzhou teaches in response to the user operation being a reading operation or a writing operation, keeping the data of the first storage area and the data of the mirrored data storage area of the second storage area in the solid-state drive synchronized (ensure data consistency; lines 107-109). 
As to claim 3,13:

As to claim 4,14:
Suzhou teaches adding an information identifier to the data deleted from the first storage area (add error control bits; lines 27-28). 
As to claim 5,15:
Lenovo further teaches processing the data deleted from the first storage area according to a preset storage rule when storage medium space of the second storage area is less than or equal to a preset volume (process deletion based on size; lines 190-192, 203-204, 267-270). 
Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 6/16, the prior art does not further suggest invention of claim 1/11, further comprising: verifying a visible authentication command sent by a user of the solid-state drive; in response to the verification being successful, setting the second storage area to be visible to the operating system; and enabling a first type of operating function for the second storage area. 
Claim 7/17 is also allowable for incorporating the limitation of claim 6/16, and further limitations.
As to claim 8/18, the prior art does not further suggest invention of claim 1/11, further comprising: verifying a function enable authentication command sent by a user of the solid-state drive; and in response to the verification being successful, enabling a second type of operation function for the second storage area corresponding to the function enable authentication command. 
Claims 9-10/19-20 are also allowable for incorporating the limitation of claim 8/18, and further limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/THAN NGUYEN/Primary Examiner, Art Unit 2138